Citation Nr: 1201800	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-32 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased, compensable disability rating for a superficial fragment wound, right side of the head and right thigh, for the period prior to October 20, 2007.

2.  Entitlement to an increased, compensable disability rating for a superficial fragment wound, right side of the head, for the period since October 20, 2007.

3.  Entitlement to disability rating in excess of 10 percent for a superficial fragment wound of the right thigh, for the period since October 20, 2007.

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for basal cell carcinoma, including as secondary to Agent Orange exposure. 

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lung/respiratory disability, including as secondary to Agent Orange exposure.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1967.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of September 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) RO in Nashville, Tennessee.  

Of note, the November 2009 rating decision granted separate evaluations for the Veteran's superficial fragment wounds of the right side of the head and right thigh, effective October 20, 2007.  A noncompensable disability evaluation was awarded for his superficial fragment wound of the right side of the head and a 10 percent disability evaluation was assigned for his superficial fragment wound of the right thigh.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

The Veteran's claims of entitlement to service connection for basal cell carcinoma and a lung/respiratory disability were originally denied by the RO in a November 1998 rating decision.  No appeal was filed, and this determination is final.   See 38 U.S.C.A. § 7105 (West 2002).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Although the Veteran was provided a VCAA notice letter in September 2007, it was insufficient in light of the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006); the September 2007 letter did not inform the Veteran that new and material evidence could be submitted to reopen his claim, nor did the letter indicate what type of evidence would qualify as "new" evidence or specifically inform the Veteran as to what evidence would be necessary to substantiate the element or elements required to establish service connection that was found insufficient in the previous denial.  In view of the foregoing, the Board finds that the claim must be remanded for compliance with the VCAA and recent case law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that the Veteran has not yet been provided with a VA examination which addresses whether the Veteran's claimed lumbar spine disability is related to his service.  Likewise, the Board notes that the Veteran has been afforded a VA examination regarding his claims of entitlement to service connection for right and left knee disabilities, in October 2007, but points out that this examination report did not provide a clear opinion as to whether the Veteran had knee disabilities which are related to his service; diagnoses included a medial meniscus tear, degenerative changes, and patellar spur, as well as radiological findings of an intact menisci and patellar tendons and retinaculum.  The Veteran contends that, even absent an acute event or injury during service, his service resulted in his current claimed disabilities, and that he has had continuity of symptomatology regarding his back and knees in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed right and left knee disabilities, and his claimed low back disability, are related causally or etiologically to his active service.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed right knee, left knee, and lumbar spine disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Additionally, the Board acknowledges that the Veteran was afforded VA examinations in October 2007 and March 2009, in connection with his claims for increased disability ratings.  Copies of the examination reports are associated with his claims file.  Nevertheless, the Veteran contends that his superficial fragment wounds of the right side of the head and right thigh are worse than currently evaluated.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  The Court has also found that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, in order to effectively evaluate the Veteran's service-connected superficial fragment wounds of the right side of the head and right thigh, more recent objective characterizations of these conditions and the associated symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (finding that, where the Veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; when a claimant fails to report for a VA examination scheduled in conjunction with a claim for an increased disability evaluation, the claim shall be disallowed.  

The Board notes that, in his September 2009 VA Form 9, the Veteran requested a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at his local regional office.  The Veteran has not indicated that he intended to withdraw his request for a Travel Board hearing.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issues on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

1. Please send the Veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b).  The letter must:  (a) inform him of the information and evidence that is necessary to reopen his previously denied claims for service connection of basal cell carcinoma and a lung/respiratory disability, in compliance with 38 C.F.R. § 3.156(a) and the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006)); (b) inform him of the information and evidence that VA will seek to provide; (c) inform him of the information and evidence he is expected to provide; and (d) request that he provide any evidence in his possession pertaining to his claims to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003).  In particular, the Veteran must be apprised of the basis for the prior final denial, and informed of what evidence would be necessary to substantiate the element or elements required to establish service connection for basal cell carcinoma and a lung/respiratory disability that were found insufficient in the previous denial.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his lumbar spine disability is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his right and left knee disabilities, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his right and left knee disabilities are related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of his service-connected superficial fragment wounds of the right side of the head and the right thigh.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to his service-connected superficial fragment wounds of the right side of the head and the right thigh.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

5.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  

6.  The Veteran should be contacted to determine if he still desires a hearing before a Veterans Law Judge of the Board at his local regional office, including via videoconference.  If such hearing is desired, he should be scheduled for a hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at his most recent address of record and a copy of such notice shall be associated with the Veteran's claims file.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


